IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Donald Franklin Dowd, Jr.,                    :
                                              : No. 2113 C.D. 2016
                              Petitioner      : Submitted: July 14, 2017
                                              :
                       v.                     :
                                              :
Dominic J. Rossi, Esquire,                    :
                                              :
                              Respondent      :


OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                                 FILED: September 1, 2017



                Donald Franklin Dowd, Jr. petitions pro se for review of the order of
an Administrative Law Judge (ALJ) with the Office of Attorney General (OAG)
denying his appeal of the decision of Dominic J. Rossi, Esquire, Deputy Court
Administrator of the Philadelphia County Court of Common Pleas (trial court) that
had denied Dowd’s challenge to the accuracy of his criminal history record under
the Criminal History Record Information Act (CHRIA).1 We affirm.
                On July 1, 2015, Dowd filed a challenge to the accuracy of his
criminal history record information under Sections 9151(a) and 9152(c) of
CHRIA,2 alleging: a violation of the Supremacy Clause of the United States

       1
           18 Pa. C.S. §§9101-9183.

       2
         18 Pa. C.S. §§9151(a), 9152(c). Section 9151(a) states, in relevant part, that “[a]ny
individual . . . has the right to review, challenge, correct and appeal the accuracy and
completeness of his criminal history record information.” In turn, Section 9152(c) states:
(Footnote continued on next page…)
Constitution depriving the trial court of jurisdiction based on the omission of the
statutory authority by the General Assembly to extradite and prosecute him for the
crimes of first degree murder and criminal conspiracy;3 fraud by the Clerk of


(continued…)


             The individual may challenge the accuracy of his or her criminal
             history record information by specifying which portion of the
             record is incorrect and what the correct version should be. Failure
             to challenge any portion of the record in existence at that time will
             place the burden of proving the inaccuracy of any part
             subsequently challenged upon the individual.             Information
             subsequently added to such record shall also be subject to review,
             challenge, correction or appeal.

      3
         The circumstances underlying Dowd’s convictions in the trial court and his direct
appeals of the judgment of sentence have been summarized by the Superior Court as follows:

                     The Commonwealth charged [Dowd] with the execution-
             style killing of R.M. The homicide transpired on November 22,
             1970, and the underlying convictions in this case, murder and
             criminal conspiracy to commit murder, occurred in September
             1973. [Dowd] and R.M. had been members of the People’s
             Liberation Army (“PLA”), a radical revolutionary group. R.M.,
             along with another member of the group, Philip Wormley,
             allegedly perpetrated a robbery to benefit the PLA. Both R.M. and
             [] Wormley purportedly retained some proceeds from that robbery
             and the PLA considered them a security risk. A member of the
             PLA testified that the group, including [Dowd], agreed to execute
             both R.M. and [] Wormley. R.M. suffered twelve gunshot wounds,
             which eventually resulted in his death. R.M.’s attackers shot him
             with a .38 caliber weapon and a .44 caliber firearm. In addition, a
             .9 mm casing was located at the scene. Prior to his death, R.M.
             identified four men, including [Dowd], as his assailants. Although
             the Commonwealth did not charge [Dowd] with the crime, []
             Wormley was murdered contemporaneously in the same area and
             with the exact weapons utilized on R.M.

(Footnote continued on next page…)
                                              2
(continued…)

                       [Dowd] fled the Commonwealth after the shooting only to
               be apprehended in Georgia in December 1970, for carrying a .9
               mm firearm without a permit. A grand jury in Pennsylvania
               indicted [Dowd] in abstentia on December 16, 1970. In February
               1971, [Dowd] was extradited to Philadelphia, where trial was
               delayed for thirty-one months.

                       During [Dowd]’s trial, the Commonwealth introduced two
               separate dying declarations by the victim that identified [Dowd] as
               one of his attackers. In addition, the Commonwealth introduced
               evidence that Philip Wormley was murdered in order to
               demonstrate a common scheme between the two killings.
               Evidence of the robbery that R.M. and [] Wormley committed was
               offered to prove motive for the crime. The jury convicted [Dowd]
               of both first degree murder and criminal conspiracy to commit
               murder and the trial court sentenced [Dowd] to life imprisonment.
               [Dowd]’s trial counsel neglected to file a direct appeal and [Dowd]
               filed a pro se motion to reinstate his appellate rights nunc pro tunc,
               which the Pennsylvania Supreme Court granted.

                       Thereafter, our Supreme Court affirmed [Dowd]’s
               conviction, holding that the delay in [Dowd]’s case did not deny
               him his speedy trial rights, that the victim’s second dying
               declaration was admissible, and evidence that [Dowd] belonged to
               a revolutionary group that took part in a robbery was admissible.
               Commonwealth v. Dowd, 372 A.2d 705 (Pa. 1977). The
               Pennsylvania Supreme Court denied [Dowd]’s petition for a
               rehearing and he petitioned for a writ of certiorari to the United
               States Supreme Court. That petition was denied.

Commonwealth v. Dowd, (Pa. Super., No. 2261 EDA 2005, filed October 27, 2010), slip op. at 1-
3 (citations to trial transcript omitted). See also Commonwealth v. Riggins, 386 A.2d 520, 523
(Pa. 1978) (“To accept appellant’s present contention that where the link establishing the identity
of the perpetrator of the crime[s of first degree murder and criminal conspiracy] is supplied by an
uncorroborated dying declaration the evidence must be deemed insufficient as a matter of law,
requires a determination that dying declarations must be accorded less weight than other types of
admissible evidence. This we decline to do. The jury was properly instructed that [it] could
consider these statements of the deceased in determining whether the appellant was one of the
(Footnote continued on next page…)
                                                 3
Courts in the trial court for changing the docket to read that he was arrested,
charged, indicted, tried, convicted and sentenced pursuant to Section 2502 of the
Crimes Code4 because that statute did not exist at the time that he was charged with
and convicted of first degree murder; and that the new docket in his case is
fraudulently altered, incomplete, and inaccurate so that there is no valid judgment
of sentence supporting his incarceration that comports with the Full Faith and
Credit Clause of the United States Constitution. Certified Record (C.R.) Appendix

(continued…)

killers. This evidence alone, if believed (and it apparently was believed by the jury) was
sufficient in law to sustain the verdict.”) (footnote omitted).

       4
           18 Pa. C.S. §2502. As the Pennsylvania Supreme Court has explained:

                        The Crimes Code in Chapter 25, for the first time in
                Pennsylvania, establishes an offense known as “criminal
                homicide”. A person is guilty of this crime “if he intentionally,
                knowingly, recklessly or negligently causes the death of another
                human being.” 18 Pa. C.S. §2501(a). The Code then states that
                “[c]riminal homicide [is] classified as murder, voluntary
                manslaughter, or involuntary manslaughter.” Ibid. §2501(b).
                (Emphasis supplied.) Murder is in turn divided into three
                categories: murder of the first degree, murder of the second
                degree, and murder of the third degree. Ibid. §2502. Murder of
                the first degree and of the second degree under the Crimes Code
                together correspond to murder in the first degree under prior law[,
                the former Penal Code, Act of June 24, 1939, P.L. 872, as
                amended, 18 P.S. §4701 repealed by the Act of December 6, 1972,
                P.L. 1482]; the new murder of the first degree is an intentional
                killing, while the new murder of the second degree is felony-
                murder. Murder of the third degree is comprised of “all other
                kinds of murder,” 18 Pa. C.S. §2502(c) (Supp. 1977-1978), thus
                taking the place of the former murder in the second degree, which
                the Penal Code described in the same words.

Commonwealth v. Polimeni, 378 A.2d 1189, 1194 (Pa. 1977) (footnotes omitted).


                                                4
(Appx.) 15 at Exhibit (Ex.) 1. As a result, Dowd directed the Clerk of Courts to:
correct his criminal history record information to reflect the enumerated omissions,
deficiencies, and alterations and find that the trial court never had subject matter
jurisdiction over his criminal case; notify all other criminal justice agencies of the
correct, accurate, and complete records; issue an affidavit that there is no valid
judgment of sentence supporting his incarceration; and conduct a hearing to review
his challenge. The Clerk of Courts forwarded Dowd’s challenge to Rossi.
              On August 12, 2015, Rossi sent Dowd a letter stating “that upon
review of the dockets we have determined that they are correct.” C.R. Appx. 15 at
Ex. 2. As a result, on September 7, 2015, Dowd appealed Rossi’s decision to the
OAG pursuant to Section 9152(e)(1) of CHRIA.5 C.R. Appx. 1.
              On June 23, 2016, the ALJ conducted a hearing6 at which Dowd
appeared and presented evidence in support of his claims; Rossi did not appear at
the hearing.7 On December 7, 2016, the ALJ issued the instant disposition and
order denying Dowd’s appeal of Rossi’s decision stating, in relevant part:

                    [Dowd] does not appear to dispute that he was
              convicted of murder and conspiracy to commit murder.
       5
          18 Pa. C.S. §9152(e)(1). Section 9152(e)(1) states that “[i]f the challenge is ruled
invalid, an individual has the right to appeal the decision to the [OAG] within 30 days of
notification of the decision by the criminal justice agency.”

       6
          Section 9152(e)(2) of CHRIA states that OAG “shall conduct a hearing de novo in
accordance with the Administrative Agency Law[, 2 Pa. C.S. §§501-508]. The burden of proof
shall be upon the party bearing the burden of proof on the challenge.” 18 Pa. C.S. §9152(e)(2).

       7
         In November 2015, Dowd filed an Affidavit of Truth with the Pennsylvania State Police
(PSP) and OAG and a Notice of Intent to file a Praecipe for Entry of Default against PSP due to
the delay in responding to his appeal. C.R. Appx. 6, 8, 10. In December 2015, PSP’s request to
be removed from the caption of the OAG appeal was granted because PSP was not a party to the
action. C.R. Appx. 9, 16 at 2.


                                              5
              [Dowd] alleges that the initial charging decision and his
              extradition from the State of Georgia were defective. An
              appeal pursuant to Section 9152 of [CHRIA], 18 Pa. C.S.
              §9152, is limited to the accuracy of one’s criminal
              history record as it exists within the criminal justice
              system. Dunbar v. Pennsylvania, 902 A.2d 1002 (Pa.
              Cmwlth. 2006)[, appeal denied, 916 A.2d 635 (Pa.
              2007)]. Based upon the records provided by [Dowd],
              including the sentencing sheet and other court
              documents, [and] his testimony, the records as
              maintained by the Court Administrator of Philadelphia
              accurately reflect the conviction for murder and
              conspiracy. Those records, as reported to [PSP] for
              inclusion in [Dowd]’s criminal history, are accurately
              reflected in Docket number CP-51-CR-1205511-1970 as
              maintained by the Administrative Office of Pennsylvania
              Courts.
C.R. Appx. 16 at 4-5. Dowd then filed this appeal of the ALJ’s order.8
              On appeal,9 Dowd argues that the ALJ’s disposition and order are
arbitrary and capricious because he disregarded the evidence that Dowd presented
and did not fully address the alteration and tampering with Dowd’s criminal
history record information; Rossi did not meet his burden of proving the accuracy
of Dowd’s criminal history record information in violation of Dowd’s due process
and equal protection rights; and Rossi’s failure to maintain an accurate criminal
history record information violated his duty under the United States and
Pennsylvania Constitutions, international law, his fiduciary responsibility and oath
of office and as an attorney, and the Code of Professional Responsibility.


       8
       Section 9152(e)(3) of CHRIA states that “[t]he decision of [OAG] may be appealed to
the Commonwealth Court by an aggrieved individual.” 18 Pa. C.S. §9152(e)(3).

       9
          This Court’s review of the ALJ’s order is limited to determining whether constitutional
rights were violated, whether an error of law was committed or whether necessary findings of
fact are supported by substantial evidence. Dunbar, 902 A.2d at 1004 n.2.


                                               6
               However, to the extent that Dowd raises issues on appeal that were
not raised in his challenge to the accuracy of his criminal history record
information under CHRIA, such claims are waived for purposes of appeal.
Pa. R.A.P. 1551(a) (“No question shall be heard or considered by the court which
was not raised before the government unit . . . .”); Laundry Owners Mutual
Liability Insurance Association v. Insurance Commissioner of Pennsylvania, 91
A.3d 747, 753 (Pa. Cmwlth. 2014) (holding that an issue is waived where the party
fails to raise it before the governmental unit).
               With respect to his remaining claims, seeking a determination that the
trial court was without jurisdiction in the underlying criminal proceeding and
associated ancillary relief, it is well settled that a request to correct a record under
CHRIA cannot be used to attack the underlying criminal proceedings. 10 As this
Court has explained:

               To the extent that Lindsey seeks to challenge the
               authority of the charges originally brought against him,
               and/or seeks to challenge the legal sufficiency and/or
               constitutionality of the judicial proceedings that flowed
               from those charges, the criminal proceedings in the Court
               of Common Pleas on those charges is and was the sole
               avenue for the address of, and appeal from, such
               challenges.     The underlying charges and judicial

       10
          Contrary to Dowd’s assertions, the ALJ did not act arbitrarily or capriciously disregard
evidence in denying the requested relief. Rather, the evidence that Dowd presented at the ALJ’s
hearing demonstrates that there are both a written judgment of sentence signed by the trial court
judge and a written order of commitment signed by the clerk of the trial court supporting his
incarceration. C.R. Appx. 15 at Ex. B, Ex. J-7. Moreover, the Department of Corrections retains
detention authority even in the absence of a written sentencing order. See, e.g., Joseph v. Glunt,
96 A.3d 365, 372 (Pa. Super.), appeal denied, 101 A.3d 787 (Pa. 2014) (“[C]ourts confronting
this issue in the past have deemed a record of the valid imposition of a sentence as sufficient
authority to maintain a prisoner’s detention notwithstanding the absence of a written sentencing
order under [Section 9764(a)(8) of the Sentencing Code,] 42 Pa. C.S. §9764(a)(8).”).


                                                7
             proceedings that form the foundation of Lindsey’s
             criminal history record contained within the PSP Central
             Repository are beyond the scope of the CHRIA’s
             provisions. Clark [v. Pennsylvania State Police, 760
             A.2d 1202, 1205 (Pa. Cmwlth. 2000)].
Lindsey v. Pennsylvania State Police, (Pa. Cmwlth., No. 495 C.D. 2011, filed
November 14, 2011), slip op. at 7.11 See also Clark, 760 A.2d at 1205 (“We would
first observe, however, that we are in agreement with the ALJ that, even if his birth
date as maintained by the central repository is inaccurate, Clark would not be
entitled to expungement of the record. First, there is no dispute that the record
accurately reflects Clark’s 1973 arrest and subsequent conviction.              To order
expungement of this conviction would only thwart the purpose of the criminal
history record information and mislead law enforcement officials as to Clark’s
criminal activities. Clark cannot utilize the Act as a means to attack collaterally his
valid 1973 arrest and subsequent conviction.”); Neal v. Pennsylvania State Police,
(Pa. Cmwlth., No. 513 C.D. 2012, filed March 5, 2013), slip op. at 5 n.7 (“Neal
misunderstands the purpose of the CHRIA, which is to ensure the accuracy of an
individual’s criminal history record information, not to ensure the validity of the
underlying criminal proceedings from which an individual’s criminal history
record information is derived. See Clark, 760 A.2d at 1205. Thus, Neal cannot
bring his challenge to the underlying prohibited offensive weapons and burglary
charges under the CHRIA, as the ALJ and this Court have jurisdiction only over a
challenge to the accuracy of Neal’s criminal history record information.”).




      11
          This Court’s unreported memorandum opinions may be cited “for [their] persuasive
value, but not as a binding precedent.” Section 414(a) of the Commonwealth Court’s Internal
Operating Procedures, 210 Pa. Code §69.414(a).


                                            8
              As noted above, the Pennsylvania Supreme Court affirmed on direct
appeal the judgment of sentence imposed on Dowd’s first degree murder
conviction.12 See Commonwealth v. Dowd, 372 A.2d 705 (Pa. 1977). His attempt
to invalidate either the judgment of sentence or his criminal conviction under
CHRIA in the instant proceeding is unavailing.
              Finally, Dowd’s assertion that the computerized docket entries in the
Common Pleas Case Management System (CPCMS) regarding his criminal
conviction for first degree murder listing a new docket number and the current
section of the Crimes Code within its database somehow invalidates his conviction
or the judgement of sentence is likewise unavailing. It is undisputed that he was
convicted of first degree murder and sentenced therefor. As explained above,
“[m]urder of the first degree and of the second degree under the Crimes Code
together correspond to murder in the first degree under prior law[, the former Penal
Code, Act of June 24, 1939, P.L. 872, as amended, 18 P.S. §4701 (repealed)] . . . .”
Commonwealth v. Polimeni, 378 A.2d 1189, 1194 (Pa. 1977). The computerized
docket entries accurately reflect the crime for which he was convicted and upon
which the judgment of sentence was imposed. As a result, the listing of a new
docket number and the current section of the statute for that crime within the
computer’s database does not provide a basis upon which to attack his underlying
criminal conviction or judgment of sentence. See 204 Pa. Code §213.81, Section
11.0 Commentary (“Case records are as susceptible to clerical errors and omissions
as any other public record. The power of the court to correct errors in its own


       12
          Dowd did not contest the accuracy of the criminal conspiracy charge in the challenge
to the accuracy of his criminal history record information under Sections 9151(a) and 9152(c) of
CHRIA. See C.R. Appx. 15 at Ex. 1.


                                               9
records is inherent. E.g., Jackson v. Hendrick, 746 A.2d 574 (Pa. 2000). It is
important to emphasize that this section does not provide a party who is
dissatisfied with a court’s decision, ruling or judgment a new avenue to appeal the
same by merely alleging there is an error in the court’s decision, ruling or
judgment. Rather, this section permits a party to ‘fix’ information that appears in a
case record which is not, for one reason or another, correct.”).13
              Accordingly, the ALJ’s order is affirmed.




Judge Cosgrove concurs in result only.




       13
          Moreover, review of the custodian’s response to a request to correct a CPCMS record
is vested in the trial court judge and not the OAG under CHRIA. See 204 Pa. Code §213.81,
Section 10.0(F) (“A requestor may seek review of the custodian’s response under Subsections
E(1)-(4) within 10 business days of the mailing date of the response. 1. The request for review
shall be submitted on a form that is designed and published by the Administrative Office of
Pennsylvania Courts. 2. The request shall be reviewed by the judge(s) who presided over the
case.”).


                                              10
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Donald Franklin Dowd, Jr.,              :
                                        : No. 2113 C.D. 2016
                         Petitioner     :
                                        :
                  v.                    :
                                        :
Dominic J. Rossi, Esquire,              :
                                        :
                         Respondent     :


PER CURIAM

                                      ORDER


            AND NOW, this 1st day of September, 2017, the order of the
Administrative Law Judge with the Office of Attorney General dated December 7,
2016, is AFFIRMED.